internal_revenue_service number release date index number --------------------- ----------------------------- ---------------------------------- -------------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-137279-13 date date legend distributing controlled sub sub country a ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ -------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ----------------------------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------- ------------- country b --------- professional services agreement --------------------------------------------- business a -------------------------------------- business b --------------------------------------------------------------------------- segment ---------------------------------------------------- plr-137279-13 segment ----------------------------------------------------------- -------------------------- ---------------------- ------------------- ---------------------------- ---------------------- ------------------------ --------------------------- ------------------ ------------ ----- ----- ------ ------ -------- ---------------- -------- --------------- ---- ---- date date date date date date date a b c d e f g h i j k l dear ----------- plr-137279-13 this letter responds to your representative’s date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the facts representations and other information may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation distributing or the controlled_corporation controlled or both see sec_355 of the internal_revenue_code code and sec_1_355-2 and iii whether the distribution is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 facts distributing is a publicly traded corporation and the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return distributing also has foreign subsidiaries distributing has one class of common_stock outstanding as of date distributing has a shares of common_stock issued and outstanding distributing has no preferred_stock outstanding distributing and the members of its separate_affiliated_group sag as defined in sec_355 the distributing sag are engaged in business a business a is composed of segment and segment and distributing believes each segment independently qualifies as an active trade_or_business the distributing sag has also been engaged in business b financial information has been submitted indicating that each of business a including each of segment and segment and business b has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years under distributing’s stock benefit plan distributing has issued compensatory stock_options restricted_stock units rsus and performance-based stock awards to employees and directors of distributing and its subsidiaries plr-137279-13 controlled is a domestic_corporation and was a wholly owned subsidiary of distributing prior to controlled’s ipo as described below controlled wholly owns sub a corporation organized under the laws of country a and sub a corporation organized under the laws of country b both sub and sub are members of controlled’s sag the controlled sag following the contribution as described below the controlled sag has been engaged in business b effective date distributing contributed its business b assets to controlled the contribution in connection with the contribution certain distributing subsidiaries sold assets relating to the conduct of business b to controlled_subsidiaries the controlled_subsidiaries paid dollar_figureb in total to distributing subsidiaries in the form of promissory notes under controlled’s stock benefit plan controlled’s board_of directors granted stock_options the controlled stock_options to employees and directors of controlled and distributing the exercisability of controlled stock_options is subject_to the terms of applicable lock-up agreements pursuant to these agreements certain holders of controlled stock_options cannot exercise their options for a period ending the earlier of c days after the ipo or the distribution as described below and certain holders who acquire controlled common_stock through the exercise of an option cannot except to a limited extent in the case of a broker-assisted cashless exercise dispose_of their shares for a period ending d days after the ipo as described below on date controlled undertook a stock split and intends to report the transaction under sec_368 on date controlled issued shares of its common_stock in an initial_public_offering the ipo representing less than percent of the outstanding shares of controlled following the ipo controlled was owned e percent by distributing and f percent by the public prior to date certain controlled employees exercised a limited number of employee stock_options after the exercise of these options distributing owned approximately g percent of controlled common_stock as of date controlled has h shares of common_stock outstanding at the time of the contribution distributing and controlled entered into a separation agreement the separation agreement pursuant to the separation agreement distributing has an obligation to purchase from controlled and controlled has an obligation to sell to distributing such number of shares of controlled stock as necessary to prevent distributing’s ownership percentage of controlled stock from falling below i percent after the ipo and before the distribution as described below distributing will pay a price that is representative of fair_market_value plr-137279-13 presently a majority of controlled’s board_of directors are persons that are not directors officers employees or principal shareholders of distributing however to accommodate controlled’s business needs two of distributing’s directors also serve on controlled’s board controlled has a balance due to distributing under an intercompany payable attributable to cash advances made by distributing to controlled and obligations between the parties arising in connection with the continuing arrangements as described below the intercompany debt as of date the balance of the intercompany debt was approximately dollar_figurej proposed transaction for what are proposed as valid business reasons distributing proposes the following transaction the proposed transaction within k months following the ipo of controlled distributing will distribute all the controlled stock it owns pro_rata to the distributing shareholders the distribution except for controlled shares that may be retained by distributing as described below no fractional shares of controlled stock will be distributed in the distribution instead the distribution agent will aggregate all fractional shares into whole shares and sell the whole shares in the open market at prevailing market prices the distribution agent will then distribute the aggregate cash proceeds of the sales net of brokerage fees and other costs pro_rata to each distributing shareholder who would otherwise have been entitled to receive a fractional share of controlled in the distribution in connection with the distribution distributing will make a cash distribution to holders of distributing rsus payable either at the time of the distribution or at the time of settlement of the holders’ rsus the amount of cash per rsu is expected to approximate the trading price on a specified date or during a specified period on or around the time of the distribution of the amount of shares of controlled stock that would have been distributed to the distributing rsu holders if they had been shareholders of record with respect to that rsu on the date of the distribution distributing expects that there would only be a small number if any of shares of controlled stock to be retained following the distribution the retained shares the retained shares will have been acquired by distributing pursuant to the separation agreement stock so acquired will be subject_to the restrictions of sec rule however because the controlled stock_options are subject_to lock-up agreements it is not expected that distributing will be required to purchase controlled stock under the separation agreement nevertheless if distributing owns restricted controlled stock distributing will retain the stock following the distribution immediately upon expiration plr-137279-13 of the transfer restrictions distributing will then distribute the retained shares to its shareholders of record as of the date of the distribution the purpose of the retention is to avoid the inconvenience to distributing shareholders of owning restricted shares in connection with the contribution and the proposed transaction distributing and controlled have entered into certain agreements and arrangements including a shared services agreement the shared services agreement a professional services agreement the professional services agreement a tax_sharing_agreement the tax_sharing_agreement an employee_benefits agreement and an intellectual_property agreement collectively and with the separation agreement the continuing arrangements the parties intend for the shared services agreement to last up to l months following the proposed transaction but it may be extended if necessitated by unforeseen circumstances distributing is considering potential further corporate restructuring following the proposed transaction but has not developed any specific plans or entered into any agreements distributing makes the following representations for the proposed transaction representations the contribution a b c d e no stock was deemed issued for services rendered to or for the benefit of controlled in connection with the contribution and no stock was deemed issued for indebtedness of controlled in the contribution that was not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt distributing was deemed to receive stock approximately equal to the fair_market_value of the property transferred to controlled in the contribution the value of the stock deemed to be received in exchange for accounts_receivable was equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts none of the stock transferred in the contribution was sec_306 stock within the meaning of sec_306 distributing did not retain any rights in the property transferred to controlled in the contribution plr-137279-13 f g h i j k l m the patents and any patent applications transferred to controlled qualified as property within the meaning of sec_351 distributing transferred all substantial rights in such patents or patent applications within the meaning of sec_1235 all rights title and interests for each copyright in each medium of exploitation were transferred to controlled distributing did not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred any technical know-how that distributing was deemed to transfer to controlled in exchange for stock is property within the meaning of revrul_64_56 1964_1_cb_133 and as such is afforded substantial legal protection against unauthorized disclosure and use under u s law any services to be performed in connection with the transfer of the technical know-how are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or distributing will be compensated by a fee negotiated at arm's length in consideration other than stock_or_securities of controlled unless such stock_or_securities are identified for any other services to be performed on behalf of controlled such technical know- how is secret in that it is known only by distributing and its affiliates and those employees who require such technical know-how for use in the conduct of the activities to which it is related and adequate safeguards have been taken to guard the secret against unauthorized disclosure such technical know-how is original unique and novel except for indebtedness arising in the ordinary course of business there was no indebtedness between controlled and distributing at the time of the contribution and no indebtedness was created in favor of distributing as a result of the contribution taking into account i any issuance of additional shares of controlled stock ii any issuance of stock for services iii the exercise of any controlled stock_rights warrants or subscriptions iv the public offering of controlled stock and v the sale exchange transfer by gift or other_disposition of any stock of controlled deemed received in the exchange distributing was in control of controlled within the meaning of sec_368 after the contribution there was and is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock deemed issued in the contribution controlled will remain in existence and retain and use the property transferred to it in a trade_or_business plr-137279-13 n o p q r s t u v w there was and is no plan or intention by controlled to dispose_of the property transferred other than in the normal course of business operations the liabilities of distributing assumed by controlled within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets transferred the total fair_market_value of the assets transferred to controlled in the contribution exceeded the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that were discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled exceeded the amount of its liabilities immediately_after_the_exchange the total adjusted_basis of the property transferred to controlled by distributing in the contribution equaled or exceeded the sum of the total liabilities assumed within the meaning of sec_357 by controlled the aggregate fair_market_value of the property transferred by distributing to controlled in the contribution equaled or exceeded distributing’s basis in such property any debt relating to any stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing transferred all of any such stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the contribution occurred under a plan agreed upon before the transaction in which the rights of the parties were defined all deemed exchanges occurred on approximately the same date no stock was issued pursuant to the meaningless gesture doctrine each of the parties to the contribution has paid or will pay its own expenses if any incurred in connection with the contribution the contribution was not the result of the solicitation by a promoter broker or investment house controlled is not an investment_company within the meaning of sec_351 and sec_1_351-1 plr-137279-13 x y z aa bb cc dd ee controlled is not a personal_service_corporation within the meaning of sec_269a distributing was not and will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange was not used to satisfy the indebtedness of such debtor the distribution no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing will treat all members of the distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of the controlled sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business no intercorporate debt will exist between distributing or any member of the distributing sag and controlled or any member of the controlled sag at the time of or subsequent to the distribution other than debt arising in connection with the continuing arrangements and intercompany loans or other obligations that may arise in the ordinary course of business any indebtedness owed by controlled or any member of the controlled sag to distributing or any member of the distributing sag after the distribution will not constitute stock_or_securities the five years of financial information submitted by distributing with respect to business a including each of segment and segment and business b is representative of their present business operations and with regard to each of business a and business b there has been no substantial operational change since the date of the last financial statements submitted neither business a nor control of an entity conducting business a will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the plr-137279-13 ff gg hh ii jj kk parent or in connection with the expansion of an existing five-year trade_or_business neither business b nor control of an entity conducting business b will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent or in connection with the expansion of an existing five-year trade_or_business following the distribution distributing will continue the active_conduct of business a independently and with its separate employees except as provided pursuant to the continuing arrangements following the distribution controlled will continue the active_conduct of business b independently and with its separate employees except as provided pursuant to the continuing arrangements the distribution is carried out to achieve the following corporate business purposes i increase the stock value of distributing and controlled by clarifying valuation of the two businesses ii allow controlled to separately pursue business strategies that best suit its long-term interests iii create opportunities to more efficiently develop and finance ongoing operations and future acquisitions for both distributing and controlled iv give controlled independent access to the capital markets v give controlled greater flexibility to pursue strategic opportunities and increase its visibility in the marketplace and vi permit distributing and controlled to independently motivate their employees with equity compensation tied solely to the business with which each employee group is associated the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-137279-13 ll for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution mm no investment_tax_credit determined under sec_46 has been or will be claimed with respect to any of the property being transferred between distributing and controlled nn oo pp distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the distribution no indebtedness has been or will be cancelled in connection with the proposed transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income as appropriate at the time of the distribution neither distributing nor any member of distributing’s consolidated_group will have an excess_loss_account in the stock of controlled or in the stock of any subsidiary of controlled qq apart from payments for certain services that may be rendered under the shared services agreement or the professional services agreement payments made in connection with all continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rr immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a percent or greater interest within the meaning of sec_355 in any plr-137279-13 disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation directly or through attribution immediately before the proposed transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ss the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation plr-137279-13 tt uu vv ww xx yy the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock if any will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash that will be paid in the distribution to distributing shareholders in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed in the distribution any fractional share interests of each distributing shareholder of record will be aggregated and it is intended that no distributing shareholder of record will receive cash in an amount equal to or greater than the value of one full share of controlled stock neither controlled nor distributing is aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled through the purchase of bundled controlled shares sold in connection with the issuance of cash in lieu of fractional shares the distribution of controlled stock to the distributing shareholders in the distribution will be with respect to their ownership of distributing stock any money property or stock contributed by distributing to controlled in the contribution will be deemed exchanged solely for stock of controlled the retained shares if any are retained to avoid inconvenience to distributing shareholders for holding restricted shares the retained shares will be distributed to distributing shareholders of record as of the date of the distribution immediately after the expiration of the transfer restrictions the retention of the retained shares if any by distributing following the distribution will not be pursuant to a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 distributing will vote the retained shares in proportion to the votes cast by controlled's other shareholders and will grant controlled a proxy with respect to such retained shares requiring such manner of voting rulings based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock ii any money property or stock contributed by distributing to controlled in the contribution is exchanged or deemed exchanged solely for stock_or_securities in controlled and iii any other transfer of stock money or property between distributing plr-137279-13 controlled or any distributing shareholder and any person related to distributing controlled or any distributing shareholder is respected as a separate transaction we rule as follows the contribution no gain_or_loss will be recognized by distributing on its transfer of business b assets to controlled in the contribution sec_351 and sec_357 no gain_or_loss will be recognized by controlled on its deemed issuance of stock in exchange for the business b assets in the contribution sec_1032 controlled’s basis in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received in the contribution will include the period during which that asset was held by distributing sec_1223 distributing’s basis in its controlled stock will be the same as the property contributed decreased by the amount of any liabilities assumed by controlled within the meaning of sec_357 sec_358 and d distributing’s holding_period in its controlled stock will include the holding_period of the property it exchanged provided that distributing held such property as a capital_asset on the date of the contribution sec_1223 the distribution distributing will recognize no gain_or_loss on the distribution sec_355 distributing’s shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon their receipt of controlled stock in the distribution sec_355 immediately after the distribution distributing shareholders’ basis in the distributing stock and the controlled stock received in the distribution including any fractional share interest in controlled stock to which the distributing shareholder may be entitled will equal their basis in the distributing stock with respect to which the distribution is made allocated in proportion to the fair_market_value of the distributing and controlled stock immediately after the distribution in accordance with sec_1_358-2 sec_358 plr-137279-13 the holding_period of the controlled stock received by each distributing shareholder including any fractional share interest in controlled stock to which the shareholder may be entitled will include the holding_period of the distributing stock on which the distribution was made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the receipt by a distributing shareholder of cash in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to such distributing shareholder in the distribution and then had been disposed by such shareholder for the amount of such cash in a sale_or_exchange pursuant to which gain_or_loss is recognized under sec_1001 the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling and the holding_period attributed to the fractional shares in ruling will be treated as capital_gain or loss provided the stock is a capital_asset in the hands of the selling shareholder sec_1221 and sec_1222 following the distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent any payments made between distributing and controlled under the separation agreement and the tax_sharing_agreement that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not have become fixed and ascertainable until after the distribution will be treated as if occurring immediately before the distribution see 344_us_6 revrul_83_73 c b caveats except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding plr-137279-13 i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 procedural statements this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely ______________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
